07/13/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: DA 22-0199



                             No. DA 22-0199

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

LAVODRICK TERELLE HOGUES,

                 Defendant and Appellant.


                                 GRANT

     Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until August 11, 2022, to

prepare, file, and serve the Appellant’s opening brief.




                                                             Electronically signed by:
                                                                Bowen Greenwood
                                                            Clerk of the Supreme Court
                                                                   July 13 2022